Citation Nr: 0918280	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1991 to 
June 1993.  The Veteran also enrolled at the United States 
Naval Academy from July 1993 to May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that the Veteran requested that the RO 
schedule him for videoconference hearings during the course 
of his appeal.  However, he failed to report for the hearings 
scheduled in June 2006 and March 2007.  He has not explained 
his absence or requested to reschedule the hearings.  
Therefore, the Board videoconference hearing requests are 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008). 


FINDINGS OF FACT

1.  The Veteran first entered on active duty on February 5, 
1991, with a four-year service obligation, and was released 
from service on June 30, 1993 for the convenience of the 
Government to attend the United States Naval Academy.

2.  The Veteran attended the United States Naval Academy from 
July 1, 1993 to May 23, 1997, following his release from 
service, and thereafter served as a commissioned officer. 

3.  The Veteran served a total of less than 30 months of his 
initial four-year obligated period of active duty.

4.  The Veteran was not discharged or released from his 
initial period of active duty on June 30, 1993, because of a 
service-connected disability, a pre-existing medical 
condition not characterized as a disability, for hardship, 
for the convenience of the Government after completing 30 
months of a four-year enlistment, involuntarily for the 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.

5.  The Veteran did not serve in the Selected Reserve 
following his initial period of active duty.

6.  The Veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria to establish basic eligibility for entitlement 
to educational assistance benefits under Chapter 30, Title 
38, United States Code have not been met.  38 U.S.C.A. §§ 
3002, 3011, 3012, 3018A, 3018B (West 2002 & Supp. 2008); 38 
C.F.R. §§ 21.7020, 21.7042, 21.7045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
the present case, the Board acknowledges no VCAA letter was 
sent to the Veteran.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  In the 
present case, specific VCAA notice was not required because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2008) for claims under Chapter 30, not the 
VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for 
educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  To that end, the 
Veteran was sufficiently advised in the initial March 2005 
decision and May 2005 statement of the case (SOC).  The Board 
adds that the Veteran has been accorded appropriate due 
process.  He has presented argument on her behalf in various 
statements.  As was noted in the Introduction, he was offered 
the opportunity to present testimony at two scheduled 
hearings but failed to appear without explanation.

Second, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See 
also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds 
that no further action is necessary under the statutory and 
regulatory duties to notify and assist.  

Governing Law and Regulations with Analysis

According to his DD Form 214, the Veteran served on active 
duty from February 5, 1991 to June 30, 1993 (28 months and 25 
days), and was discharged so that he may enter the United 
States Naval Academy.  He subsequently enrolled at the United 
States Naval Academy from July 1993 to May 1997, and 
graduated as a commissioned officer.  On file are March 2005 
computerized data printouts from the Department of Defense 
(DOD) which explain that the Veteran originally enlisted in 
February 1991 for an initial term of four years, that his pay 
reduction amount was $1,200, and that he was discharged for 
the convenience of the Government.  His service was 
characterized as honorable.  The portions of the DOD data 
printouts that describe any Selective Reserve enlistment 
obligation are blank. 

The Veteran seeks Chapter 30 educational assistance benefits 
under the Montgomery GI Bill (MGIB).  The Veteran argues that 
he is eligible for Chapter 30 educational assistance benefits 
because he paid the full amount he was required to pay for 
twelve months in service ($100.00 per month for first year of 
service).  He believes he is being unfairly penalized for 
attending the Naval Academy after separation from his initial 
period of service in June 1993.  In fact, he maintains that 
VA regulations in this instance have the effect of 
"penalizing exceptional performance and adherence to duty."  
He asserts that for his initial period of service, he is only 
35 days short of meeting the 30 month service requirement, 
such that the VA should make an exception for his 
"excellence in performance."  He believes that he had 
effectively been on continuous active duty since February 
1991.  See March 2005 notice of disagreement and May 2005 
substantive appeal.  

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West 2002 & Supp. 2008).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty.  See 38 U.S.C.A. § 
3011(a)(1)(A) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 21.7042(a)(1)-(2) (2008).  In this case, the evidence 
indicates that the Veteran first entered on active duty in 
February 1991, subsequent to June 30, 1985, thereby 
satisfying the first requirement of 38 U.S.C.A. § 3011.  
However, he has not satisfied the second requirement, since 
his DD Form 214 and the computerized DOD data confirm that he 
served for only for 28 months and 25 days, which is less than 
three years.  He originally listed for a term of four years.  
Accordingly, he does not meet the initial requirements under 
the cited provisions.  

The Board acknowledges the Veteran's contention that his 
attendance at the United States Naval Academy from July 1993 
to May 1997, as well as his subsequent service as a 
commissioned officer thereafter, constitutes active duty for 
the purposes of establishing entitlement to education 
benefits under Chapter 30, Title 38, United States Code.  
However, that the term "active duty" does not include any 
period during which an individual served as a cadet or 
midshipman at one of the service academies.  See 38 U.S.C.A. 
§ 3002(6) (West 2002 and Supp. 2008); 38 C.F.R. 
§ 21.7020(b)(1)(ii)((B).  Therefore his time at the United 
States Naval Academy does not count as active service for 
purposes of entitlement to Chapter 30 educational benefits.  
Moreover, applicable law provides that an individual who 
receives a commission as an officer in the Armed Forces upon 
graduation from the United States Naval Academy after 
December 31, 1976 is not eligible for Chapter 30 educational 
assistance.  See 38 U.S.C.A. § 3011(c)(2); 38 C.F.R. 
§ 21.7042(f)(2)(ii).  Consequently, neither the Veteran's 
attendance at the United States Naval Academy nor his service 
as a commissioned officer thereafter can be considered as 
active duty for the purpose of qualifying him for Chapter 30 
educational benefits.  

However, his enrollment at the United States Naval Academy is 
not a total bar to benefits.  A Veteran who meets other basic 
eligibility requirements for Chapter 30 educational 
assistance before receiving his commission in the Armed 
Forces upon graduation from the United States Naval Academy 
can still be eligible.  See 38 C.F.R. § 21.7042(f)(4).   

That is, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or he is discharged or released from active duty for 
certain specified reasons.  Specifically, that individual may 
nevertheless be entitled if he was discharged or released 
from active duty (1) for a service-connected disability; (2) 
for a non-service-connected pre-existing medical condition; 
(3) for hardship; (4) for a physical or mental condition that 
was not characterized as a disability and did not result from 
the individual's own willful misconduct but did interfere 
with the individual's performance of duty (5) for the 
convenience of the Government after serving 30 months of a 
three-year enlistment; (6) or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. 
§ 21.7042(a).  

Again, the evidence does not satisfy the aforementioned 
criteria as the DD Form 214 notes that the Veteran was 
separated honorably from active service from February 1991 to 
June 1993 to enter the United States Naval Academy, which the 
March 2005 DOD printout explains constitutes a release for 
the convenience of the Government.  As noted previously, the 
Veteran enlisted for a four-year period of service, but 
served only 28 months and 25 days before being released from 
service in June 1993.  He did not meet the 30 month 
requirement.  There is no indication or allegation that he 
was released from service on account of any medical condition 
or for hardship.  Moreover, as discussed previously, the 
Veteran's attendance at the academy and his subsequent 
service as a commissioned officer are not counted toward the 
satisfaction of his service obligation.  He has never 
suggested that he was released from service on June 1993 
because of any medical condition.

In light of the foregoing, the Veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A), as he did not serve at least three years of 
continuous active service, or was discharged for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  Rather, 
he was discharged for the convenience of the Government after 
serving only 28 months and 25 days of a four-year enlistment.  
VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge there from.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

An individual like the Veteran, who served at least two years 
of continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
he served at least four continuous years of service in the 
Selected Reserve, beginning within one year of completion of 
the service on active duty described above.  38 U.S.C.A. § 
3012(a)(1)(A); 38 C.F.R. § 21.7042(b).  In this case, the 
Veteran entered the United States Naval Academy upon his 
release from service in June 1993, and not the Selected 
Reserve.  Moreover, upon graduating from the academy, he 
appears he served as a commissioned officer in the active 
service.  The Veteran has not alleged, nor does the record 
show, that he was ever transferred to the Selected Reserve at 
any time following his release from duty on June 1993.  
Therefore, his eligibility may not be established under these 
statutory and regulatory provisions.

Furthermore, the Board observes that an individual who fails 
to meet the eligibility requirements found in § 21.7042 
nevertheless will be eligible for Chapter 30 educational 
assistance if he meets certain requirements in 38 U.S.C.A. §§ 
3018A, 3018B (West 2002 & Supp. 2008); 38 C.F.R. § 21.7045.  
This is eligibility based on involuntary separation, 
voluntary separation, or participation in the Post-Vietnam 
Era Veterans' Educational Assistance Program. There is no 
suggestion in the record, nor does the Veteran contend, that 
this provision is for application. The Board notes that there 
is no indication that the Veteran was involuntarily separated 
in June 1993 or that he received voluntary separation 
incentives.  Therefore, he does not meet these criteria.   

The Board is cognizant that the Veteran may have been 
misinformed by military personnel regarding his eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Court has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a Veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).  In other words, 
even if the Veteran was misinformed, the Board is without 
legal authority to grant his claim on that basis.  

To the extent that the Veteran asserts that he paid $1200 
during his active duty service in total in order to 
participate in future VA educational programs, the applicable 
law governing the reduction of basic pay to establish 
educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. §  3011(b); OPM v. 
Richmond, 496 U.S. 414, 424 (1990) (holding that the payments 
of money from the Federal Treasury are limited to those 
authorized by statute).

In an advisory opinion from the VA's Office of General 
Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or her basic pay 
was contrary to statutory authority and erroneous.  That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a Veteran's 
basic pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  See O.G.C. 
Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
sympathizes with the Veteran, it has no legal authority to 
refund the Veteran's contributions.  Rather, the Veteran is 
advised that he should address this dispute directly to his 
service department, an entity separate from the VA, and 
request a refund there from.

The Board recognizes that the Veteran believes that he is 
being penalized for attending the United States Naval 
Academy.  As should be apparent from the above discussion, 
however, it is not his attendance at the United States Naval 
Academy per se which precludes his eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  Rather, he simply does not meet the 
eligibility requirements for such benefits as established by 
Congress.

The Board can understand the Veteran's frustration; however, 
the legal criteria governing basic eligibility for Chapter 30 
MGIB educational assistance benefits are specific.  
Unfortunately, there is simply no legal basis to find the 
Veteran eligible for educational assistance benefits under 
the MGIB as the facts regarding his service are not in 
dispute and determinations of service are binding.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 is denied.   




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


